DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 11-12, and 19-20 are cancelled.
Claims 1, 5-10, and 13-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 15, and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “via beamforming” in “where the acoustic input is associated with a specific region within the vehicle via beamforming”. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 and 18 recites the limitation “the non-human” in “adjust the non-human sound to be produced by the loudspeaker system in response to human generated sound being detected”. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 which depends on Claim 10 recites the limitation “the non-human sound” in “decreasing a volume of the non-human sound in response to human speech being detected within at least one audio signal”. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 1 recites “where the acoustic input is associated with a specific region within the vehicle via beamforming”. It should be “wherein the acoustic input is associated with a specific region within the vehicle via beamforming”. Appropriate correction is required.
Claim 1 recites “adjust the non-human sound to be produced by the loudspeaker based in response to human generated sound being detected”. It should be “adjust the non-human sound to be produced by the loudspeaker system in response to human generated sound being detected”. Appropriate correction is required.
Claim 10 and 18 recites “adjust the non-human sound to be produced by the loudspeaker system in response to human generated sound being detected”. It should be “adjusting the non-human sound to be produced by the loudspeaker system in response to human generated sound being detected”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hera et al. (US #2018/0308504) in view of Morishita et al. (US #2018/0020313).

Regarding Claim 1, Hera discloses a vehicle loudspeaker system (abstract; Fig. 1; ¶0034: car radio; Figs. 2-4), comprising:
at least two microphones forming a microphone array (Hera ¶0073 discloses each road noise sensor 316 includes a microphone; Fig. 1: microphones 110a-110d; Fig. 3: microphones 310a-310b and 316);
at least one loudspeaker configured to emit sounds that include non-human sound (Hera ¶0005: vehicle cabin audio system; Fig. 1);
a processor (Hera Fig. 1: signal processor 118) programmed to:
receive incoming audio signals from the microphone array (Hera Figs. 1, 3);
apply beamforming to the incoming audio signals (Hera claim 1 "first microphone assembly positioned to detect first speech content originating at the second seating position"; ¶0054 discloses the signal processor 118 treats all microphone assemblies 110 within the system 100 as a single array, and applies a beamforming configuration);
determine whether human generated sound is detected within the incoming audio signals (Hera ¶0055 discloses a first beamforming configuration can be designed to detect target speech content originating at the first seating position 114a. Similarly for second, third, and/or fourth seating position) based at least in part on an acoustic input of at least one of the incoming audio signals being above a threshold (Hera ¶0062 discloses as for the speech signals, in certain examples the audio system 100 may further include one or more Voice Activity Detectors (VAD), each of which can be designed for a seating position 114 within the vehicle cabin 112, thus implicitly determining whether the signal of the telephone call is above a threshold. ¶0065 further discloses adjustment values within each adjustment curve may correspond to a Signal-to-Noise Ratio . . . Based on the received desired audio content, and a calculated SNR, the audio signal processing circuitry 104 may select the appropriate adjustment curve, thus implicitly determining whether the signal of the telephone call is above a threshold),
 (Hera ¶0034 discloses the audio signal source 102 can include a separate audio source designated for each seating position 114 or audio content zone within the vehicle [e.g., a first audio content zone for the seating positions 114a, 114b and a second audio content zone for the seating positions 114c, 114d]. ¶0037 discloses in response to an input [e.g., user input], the control circuitry 106 provides one or more audio source selection signals to the audio signal source 102 selecting the particular audio content for each seating position 114 [or audio content zone]. The control circuitry 106 can select the same audio signal source 102 for each seating position 114, or can select a combination of different audio signal sources 102 for different seating positions 114. Based on selection signal received from the control circuitry 106, the audio signal source 102 provides the audio signal(s) to the audio signal processing circuitry 104, which can then provide the audio content to the appropriate speaker(s) 108).
Hera may not explicitly disclose ; and adjusting the non-human sound to be produced by the loudspeaker system in response to human generated sound being detected.
However, Morishita teaches determine whether human generated sound is detected within the incoming audio signals (Morishita ¶0003 discloses for example, the audio playback system(s) in a vehicle, such as an airplane, can be configured to automatically duck the playback of audio content in certain situations. For instance, when the pilot activates an intercom switch to communicate with the passengers on the airplane, all audio being played back via the airplane's audio systems can be ducked so that the captain's message can be heard) based at least in part on an acoustic input of at least one of the incoming audio signals being above a threshold (Morishita ¶0154 discloses block 706 [Fig. 7] includes determining user speech based on the received audio information [such as, when the pilot activates an intercom switch to communicate with the passengers on the airplane; ¶0003]. For example, determining user speech can include determining that a signal-to-noise ratio of the audio information is above a predetermined threshold ratio [e.g., greater than a predetermined signal to noise ratio]. Other ways to determine user speech are possible. For example, the audio information can be processed with a speech recognition algorithm [e.g., by the computing device 100]),
 (Morishita ¶0154 discloses the speech recognition algorithms can be configured to determine user speech from a plurality of speech sources in the received audio information. That is, the speech recognition algorithm can be configured to distinguish between speech from the user of the computing device and other speaking individuals and/or audio sources within a local environment around the computing device [such as, when the pilot activates an intercom switch to communicate with the passengers on the airplane [i.e., region]; ¶0003]) via the beamforming (Morishita ¶0153 discloses directing, by the microphone array, a listening beam toward a user of the computing device; [Fig. 7: block 704], as preferred listening area, hence a region in a vehicle, via the beamforming of ¶0043 of a microphone array of ¶0035 in the vehicle of ¶0003 to ¶0009. ¶0109 discloses the microphones 242 can direct a listening beam 248 toward a location that corresponds to a wearer's mouth, when the device 230 is worn. The microphones 242 can also detect sounds in the wearer's environment, such as the ambient speech of others in the vicinity of the wearer; Fig. 2C); and
adjusting the non-human sound to be produced by the loudspeaker  system in response to human generated sound being detected (Morishita ¶0003 discloses when the pilot activates an intercom switch to communicate with the passengers on the airplane, all audio being played back via the airplane's audio systems can be ducked so that the captain's message can be heard. Alternatively, ¶0032 discloses for a high priority notification, the music can be "ducked" by moving it to a rear soundstage zone and possibly attenuating its volume. ¶0033 discloses a notification can be assigned a priority level based on a variety of attributes of the notification. For example, the notification can be associated with a communication type such as an incoming phone call or video call, etc. Each communication type can be assigned a priority level [e.g., calls are assigned high priority]. ¶0076 discloses spatially ducking the first audio signal can include the controller 150 adjusting the first audio signal to attenuate its volume or to increase an apparent source distance with respect to the user of the computing device 100).
Hera and Morishita are analogous art as they pertain to spatial audio adjustment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify audio system (as taught by Hera) to include a spatial transition of the audio signal by ducking the audio signal (as taught by Morishita, ¶0130) by implementing the audio ducking in real-time for the audio playback system(s) in a vehicle so that the message can be heard (Morishita, ¶0003).

Regarding Claim 6, Hera in view of Morishita discloses the system of claim 1,
wherein the processor is programed to decrease a volume of the non-human sound in response to human speech being detected within at least one incoming audio signal (Hera “ducking an audio media during a telephone call is a common method known” for instance, ¶0065 discloses " ... and applying the appropriate adjustment value(s) to dynamically adjust the desired audio content to mitigate the effects of the perturbing signal " and ¶0067 discloses in addition to adjusting the telephone conversation to compensate for the speech content, the audio signal processing circuitry 104 may further adjust the telephone conversation to mitigate the effects of other audio content within the cabin 112 (e.g., music) and vehicle noise).

Regarding Claim 8, Hera in view of Morishita discloses the system of claim 1,
wherein the processor is programmed to detect human generated sound at the microphone array in response to the microphone array detecting acoustic signals (Hera ¶0047 discloses the audio system 100 includes the microphone assemblies 110, each of which are positioned to detect speech. ¶0062 discloses the audio system 100 can further include one or more Voice Activity Detectors [VAD], each of which can be designed for a seating position 114 within the vehicle cabin 112. The one or more VADs may be coupled to the control circuitry 106 and can inform the control circuitry 106 when speech content is being generated at a given seating position 114).

Regarding Claim 9, Hera in view of Morishita discloses the system of claim 1,
wherein the microphone array includes four microphones (Hera Fig. 1: microphone assemblies 110a-110d; Fig. 3: microphones 310a-310b and 316. The number of microphones in an array is an implementation detail).

Claims 10 and 15-17 are rejected for the same reasons as set forth in Claims 1, 6, and 8-9 (Hera ¶0040 discloses the data storage includes a computer readable and writeable nonvolatile data storage medium configured to store non-transitory instructions and data; Fig. 1: signal processor 118, data storage 122).

Regarding Claim 13, Hera in view of Morishita discloses the medium of claim 10,
wherein the acoustic input is associated with the specific region via the beamforming (Hera ¶0055 discloses a first beamforming configuration can be designed to detect target speech content originating at the first seating position 114a and reject or attenuate the speech content originating from the second seating position 114b, third seating position 114c, and/or fourth seating position 114d of the vehicle cabin 112. Similarly for second, third, and/or fourth seating position).
Hera may not explicitly disclose wherein the acoustic input is associated with the specific region via the beamforming.
However, Morishita teaches wherein the acoustic input is associated with the specific region via the beamforming (Morishita ¶0153 discloses directing, by the microphone array, a listening beam toward a user of the computing device, as preferred listening area, hence a region in a vehicle, via the beamforming of ¶0043 of a microphone array of ¶0035 in the vehicle of ¶0003 to ¶0009).
Hera and Morishita are analogous art as they pertain to spatial audio adjustment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify audio system (as taught by Hera) to spatially process the first audio signal such that it is perceivable in the first acoustic soundstage zone (as taught by Morishita, ¶0130) to implement audio ducking in real-time for the audio playback system(s) in a vehicle so that the message can be heard (Morishita, ¶0003).

Method Claim 18 is rejected for the same reasons as set forth in Claim 1.

Claims 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hera et al. (US #2018/0308504) in view of Morishita et al. (US #2018/0020313) further in view of Winton et al. (WO #2019/130282, used US #2021/0067873).

Regarding Claim 5, Hera in view of Morishita discloses the system of claim 1,
wherein the microphone array is arranged adjacent an occupant's head within the vehicle (Hera “a microphone array arranged adjacent an occupant's headrest within the vehicle” is known for instance from Fig. 3: 310b, 314a, 314b).
Hera may not explicitly disclose wherein the microphone array is arranged adjacent an occupant's head within the vehicle.
However, Winton teaches wherein the microphone array is arranged adjacent an occupant's head within the vehicle (Winton Fig. 8: First microphone array 810, first headrest 814; second microphone array 828, second headrest 832; Fig. 10 ¶0048).
Hera, Morishita and Winton are analogous art as they pertain to communicating with multimedia devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Hera in view of Morishita in light of the teachings of Winton to pick-up near-end speech using a first microphone array embedded in one or more headrests (as taught by Winton, ¶0040) to overcome current vehicle cabin acoustics which does not improve call quality for the far-end participants of telecommunications (Winton, ¶0003).

Regarding Claim 7, Hera in view of Morishita discloses the system of claim 1,
wherein the processor is programmed to apply at least one of noise suppression or echo cancelation to at least one incoming audio signal with the beamforming (For performing a voice call, noise suppression or echo cancelation are common practice in the field. Hera ¶0053 discloses echo canceller and noise reduction filter).
Hera may not explicitly disclose wherein the processor is programmed to apply at least one of noise suppression or echo cancelation to at least one incoming audio signal with the beamforming.
However, Winton teaches wherein the processor is programmed to apply at least one of noise suppression or echo cancelation to at least one incoming audio signal with the beamforming (Winton Fig. 2: echo canceller 214, noise suppressor 216; Fig. 3: noise cancelling 325, echo suppression 335; ¶0039).
Hera, Morishita and Winton are analogous art as they pertain to communicating with multimedia devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Hera in view of Morishita in light of the teachings of Winton for improving voice quality by removing echo from the near-end speech signal and mixing with the noise signal at the noise suppressor to effectively cancel acoustic energy from one or more unwanted sources in the vehicle (as taught by Winton, ¶0032) to overcome current vehicle cabin acoustics which does not improve call quality for the far-end participants of telecommunications (Winton, ¶0003).

Claim 14 is rejected for the same reasons as set forth in Claim 5.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.
In response to applicant arguments with respect to Claims 1, 10, and 18, that “However, Morishita fails to disclose at least where the acoustic input is associated with a specific region within the vehicle via beamforming," as claimed. Morishita does not discloses "a specific region within the vehicle" within the context of the claims. While Morishita mentions a vehicle, nothing in Morishita relates to a vehicle or a specific region within a vehicle. To the contrary, Morishita is concerned with a wearable device 200, and not a vehicle loudspeaker system, and specifically not "where the acoustic input is associated with a specific region within the vehicle via beamforming", the Examiner respectfully disagrees.
Hera teaches receiving acoustic input from specific region within a vehicle via beamforming. Hera ¶0034 discloses the audio signal source 102 can include a separate audio source designated for each seating position [i.e., specific region within a vehicle] 114 or audio content zone within the vehicle [e.g., a first audio content zone for the seating positions 114a, 114b and a second audio content zone for the seating positions 114c, 114d]. ¶0037 discloses in response to an input [e.g., user input], the control circuitry 106 provides one or more audio source selection signals to the audio signal source 102 selecting the particular audio content for each seating position 114 [or audio content zone]. The control circuitry 106 can select the same audio signal source 102 for each seating position 114, or can select a combination of different audio signal sources 102 for different seating positions 114. Based on selection signal received from the control circuitry 106, the audio signal source 102 provides the audio signal(s) to the audio signal processing circuitry 104, which can then provide the audio content to the appropriate speaker(s) 108. ¶0055 discloses a first beamforming configuration can be designed to detect target speech content originating at the first seating position 114a and reject or attenuate the speech content originating from the second seating position 114b, third seating position 114c, and/or fourth seating position 114d of the vehicle cabin 112. Similarly, a second beamforming configuration can be designed to detect speech content originating at the second seating position 114b and reject or attenuate speech content originating from the first seating position 114a, third seating position 114c, or fourth seating position 114d. Also, Morishita ¶0003 discloses for example, the audio playback system(s) in a vehicle, such as an airplane, can be configured to automatically duck the playback of audio content in certain situations. For instance, when the pilot activates an intercom switch to communicate with the passengers on the airplane, all audio being played back via the airplane's audio systems can be ducked so that the captain's message can be heard. Furthermore, Morishita ¶0154 discloses the speech recognition algorithms can be configured to determine user speech from a plurality of speech sources in the received audio information. That is, the speech recognition algorithm can be configured to distinguish between speech from the user of the computing device and other speaking individuals and/or audio sources within a local environment around the computing device [such as, when the pilot activates an intercom switch to communicate with the passengers on the airplane [i.e., specific region]; ¶0003]. Therefore, Morishita in combination with Hera teaches receiving acoustic input from specific region within a vehicle via beamforming.

In response to applicant arguments with respect to Claims 1, 10, and 18, that “while Morishita discloses various regions or zones with respect to a user, Morishita is concerned with a single device (e.g., "wearable device 200", "ears 304a and 304b," etc.) and does not disclose "acoustic input associated with a specific region", the Examiner respectfully disagrees.
Hera teaches various seating zones and audio sources received from specific region within a vehicle. Hera ¶0034 discloses the audio signal source 102 can include a separate audio source designated for each seating position [i.e., specific region within a vehicle] 114 or audio content zone within the vehicle [e.g., a first audio content zone for the seating positions 114a, 114b and a second audio content zone for the seating positions 114c, 114d]. ¶0037 discloses in response to an input [e.g., user input], the control circuitry 106 provides one or more audio source selection signals to the audio signal source 102 selecting the particular audio content for each seating position 114 [or audio content zone]. The control circuitry 106 can select the same audio signal source 102 for each seating position 114, or can select a combination of different audio signal sources 102 for different seating positions 114. Based on selection signal received from the control circuitry 106, the audio signal source 102 provides the audio signal(s) to the audio signal processing circuitry 104, which can then provide the audio content to the appropriate speaker(s) 108. ¶0055 discloses a first beamforming configuration can be designed to detect target speech content originating at the first seating position 114a and reject or attenuate the speech content originating from the second seating position 114b, third seating position 114c, and/or fourth seating position 114d of the vehicle cabin 112. Similarly, a second beamforming configuration can be designed to detect speech content originating at the second seating position 114b and reject or attenuate speech content originating from the first seating position 114a, third seating position 114c, or fourth seating position 114d. Also, Morishita ¶0003 discloses for example, the audio playback system(s) in a vehicle, such as an airplane, can be configured to automatically duck the playback of audio content in certain situations. For instance, when the pilot activates an intercom switch to communicate with the passengers on the airplane, all audio being played back via the airplane's audio systems can be ducked so that the captain's message can be heard. Furthermore, Morishita ¶0154 discloses the speech recognition algorithms can be configured to determine user speech from a plurality of speech sources in the received audio information. That is, the speech recognition algorithm can be configured to distinguish between speech from the user of the computing device and other speaking individuals and/or audio sources within a local environment around the computing device [such as, when the pilot activates an intercom switch to communicate with the passengers on the airplane [i.e., specific region]; ¶0003]. Therefore, Morishita in combination with Hera teaches various seating zones and audio sources received from specific region within a vehicle.

In response to applicant arguments with respect to Claims 1, 10, and 18, that “a preferred listening area is not recited in Morishita”, the Examiner respectfully disagrees.
Morishita in combination with Hera teaches preferred listening area. Hera ¶0034 discloses the audio signal source 102 can include a separate audio source designated for each seating position [i.e., specific region within a vehicle] 114 or audio content zone within the vehicle [e.g., a first audio content zone for the seating positions 114a, 114b and a second audio content zone for the seating positions 114c, 114d]. ¶0037 discloses in response to an input [e.g., user input], the control circuitry 106 provides one or more audio source selection signals to the audio signal source 102 selecting the particular audio content for each seating position 114 [or audio content zone]. The control circuitry 106 can select the same audio signal source 102 for each seating position 114, or can select a combination of different audio signal sources 102 for different seating positions 114. Based on selection signal received from the control circuitry 106, the audio signal source 102 provides the audio signal(s) to the audio signal processing circuitry 104, which can then provide the audio content to the appropriate speaker(s) 108. Furthermore, Morishita ¶0154 discloses the speech recognition algorithms can be configured to determine user speech from a plurality of speech sources in the received audio information. That is, the speech recognition algorithm can be configured to distinguish between speech from the user of the computing device and other speaking individuals and/or audio sources within a local environment around the computing device [such as, when the pilot activates an intercom switch to communicate with the passengers on the airplane [i.e., specific region]; ¶0003]. Therefore, Morishita in combination with Hera teaches preferred listening area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651